488 F.2d 1393
NATIONAL INSURANCE UNDERWRITERS, INC., Plaintiff-Appellant,v.KING CRAFT CUSTOM PRODUCTS, INC., et al., Defendants-Appellees,Carolyn A. Johnson, as Executrix of the Estate of Jay TaylorJohnson, Deceased, Defendant-Appellee.
No. 73-2670 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Feb. 8, 1974.Rehearing Denied March 13, 1974.

Gary P. Smith, Birmingham, Ala., Paul W. Engstrom, Gary W. Westerberg, Chicago, Ill., for plaintiff-appellant.
Morris K. Sirote, Birmingham, Ala., for Carolyn Johnson.
Stanley D. Bynum, Birmingham, Ala., for King Craft and Nancy L. King.
Before WISDOM, AINSWORTH and CLARK, Circuit Judges.
PER CURIAM:


1
National Insurance Underwriters brought this declaratory judgment action against the estate of its insured on a policy of aircraft liability and hull insurance.  The parties submitted certain issues of policy interpretation to the court below on a limited stipulation of facts, reserving all other fact conflicts for jury resolution.  Finding the issues submitted to be controlling, the court entered judgment declaring the insurer liable under both the liability and hull coverage portions of the policy.  We affirm on the basis of the analysis and reasoning set out in the memorandum opinion of the district court published at 368 F. Supp. 476 (N.D.Ala.1973).


2
Affirmed.



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of N. Y. et al., 5th Cir. 1970, 431 F.2d 409, Part.  I